                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

BRENDA WOODS,                                )
                                             )
               Plaintiff,                    )
v.                                           )              No. 18-cv-1110-STA-jay
                                             )
TOM WILLIAMS BMW f/k/a                       )
TOM WILLIAMS BMW PORSCHE                     )
AUDI, INC.; SAI IRONDALE                     )
IMPORTS, LLC; and                            )
BMW OF NORTH AMERICA, LLC,                   )
                                             )
               Defendants.                   )


      ORDER DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                        WITHOUT PREJUDICE


       Before the Court is Defendant BMW of North America, LLC’s Motion for Summary

Judgment (ECF No. 35) filed on April 30, 2019. Plaintiff Brenda Woods has filed a response in

opposition, and BMW of North America has filed a reply. For the reasons set forth below, the

Motion is DENIED without prejudice.

                                       BACKGROUND

       Plaintiff filed suit on June 26, 2018, alleging Tennessee Products Liability Act (“TPLA”)

claims against Defendants Tom Williams BMW f/k/a Tom Williams BMW Porsche Audi, Inc.;

SAI Irondale Imports, LLC; and BMW of North America, LLC. 1 According to her Complaint,

Plaintiff purchased a 2010 BMW 528i sedan from Tom Williams BMW and SAI Irondale Imports,


       1
          The Complaint does not specify that its claims are made pursuant to the TPLA. However,
the parties’ briefs assume that the substantive law of Tennessee and specifically the TPLA applies
in this case. Just as it did in deciding Defendant SAI Irondale’s motion for judgment on the
pleadings, the Court will assume without deciding that the parties are correct and that the TPLA
governs their dispute.
LLC on August 5, 2015. (Compl. ¶ 4.) Plaintiff alleges that her vehicle was subject to a recall at

the time of her purchase to remedy a defect in the vehicle’s alternator and alternator system, though

Defendants sold her the car without making the necessary repairs. (Id. ¶ 6.) On June 26, 2017,

while Plaintiff was driving her vehicle in Hardeman County, Tennessee, the vehicle suddenly and

without warning burst into flames. (Id. ¶ 10.) Plaintiff alleges that the fire was caused by the

defective alternator in her car. (Id. ¶ 12.) Plaintiff seeks $200,000.00 in damages for her physical

injuries and the damage to her automobile, all caused by the defective alternator. (Id. ¶ 15.)

       BMW of North America now seeks judgment as a matter of law on the Tennessee products

liability claims against it. In support of its Motion for Summary Judgment, BMW of North

America has asserted that three facts are undisputed for purposes of Rule 56. BMW of North

America imported Plaintiff’s 2010 BMW 528i into the United States and distributed the vehicle to

an independent BMW dealer. (Def.’s Statement of Fact ¶ 1.) Bayerische Motoren Werke

Aktiengesellschaft (“BMW AG”) designed and manufactured the 2010 BMW 528i in Germany.

(Id. ¶ 2.) BMW of North America did not design or manufacture Plaintiff’s 2010 BMW 528i. (Id.

¶ 3.) 2 Based on the fact that BMW of North America was not the manufacturer of Plaintiff’s

automobile, Defendant argues that it does not meet the TPLA’s definition of a “manufacturer” and

that Plaintiff cannot hold it liable for any defect in the car under the TPLA.




       2
          To support each of its contentions, BMW of North America relies on the Preliminary
Statement in its responses and objections to Plaintiff’s First Set of Interrogatories. See Def.’s
Responses to Pl.’s First Set of Interrog. 2 (ECF No. 35-1). BMW of North America’s interrogatory
responses include the unsworn declaration of Mark Yeldham under 28 U.S.C. § 1746, affirming
that he was authorized to make the verification and that the facts contained in the discovery
responses are based on “the composite knowledge of agents and employees of BMW of North
America, LLC.” Id. at 21. The declaration contains the following attestation clause: “Pursuant to
28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct.” Id. The Court discusses the Yeldham declaration more
fully below.
                                                  2
       Plaintiff has responded in opposition, arguing that a genuine dispute exists over whether

BMW of North America was “the manufacturer.” Plaintiff cites evidence that BMW of North

America issued the recall notice for her car over the alleged defect in the alternator. According to

Plaintiff, the Federal Motor Vehicle Safety Act defines a “manufacturer” to include importers or

distributors of a vehicle like BMW of North America. Plaintiff contends then that a genuine

dispute exists over whether BMW of North America was the manufacturer of her 2010 BMW 528i.

                                   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(a) provides that a party is entitled to summary judgment

if the moving party “shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). A fact is material if the fact “might affect the outcome of the lawsuit under

the governing substantive law.” Baynes v. Cleland, 799 F.3d 600, 607 (6th Cir. 2015) (citing Wiley

v. United States, 20 F.3d 222, 224 (6th Cir. 1994) and Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986)). A dispute about a material fact is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. The

Supreme Court has stated that “[t]hough determining whether there is a genuine issue of material

fact at summary judgment is a question of law, it is a legal question that sits near the law-fact

divide.” Ashcroft v. Iqbal, 556 U.S. 662, 674 (2009).

       In reviewing a motion for summary judgment, the evidence must be viewed in the light

most favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986), and the “judge may not make credibility determinations or weigh the

evidence.” Adams v. Metiva, 31 F.3d 375, 379 (6th Cir. 1994). The question for the Court is

whether a reasonable juror could find by a preponderance of the evidence that the nonmoving party



                                                 3
is entitled to a verdict. Anderson, 477 U.S. at 252. In other words, the Court should ask “whether

the evidence presents a sufficient disagreement to require submission to a jury or whether it is so

one-side that one party must prevail as a matter of law.” Id. at 251–52. Summary judgment must

be entered “against a party who fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322.

                                             ANALYSIS

        Without reaching the merits of the parties’ legal arguments, the Court first holds that BMW

of North America has failed to support its fact contentions with competent proof for purposes of

summary judgment. Rule 56(c)(1) permits a moving party to support any assertion by “citing to

particular parts of materials in the record, including . . . interrogatory answers . . . .” Fed. R. Civ.

P. 56(c)(1); see also Alexander v. CareSource, 576 F.3d 551, 558 (6th Cir. 2009). In this case

BMW of North America cites its responses to Plaintiff’s first set of interrogatories as evidentiary

support and has made its interrogatory responses an exhibit to its Motion. In a preliminary

statement to its responses, BMW of North America asserted that it was the importer and distributor

of Plaintiff’s auto, but not the manufacturer. The distinction matters, because as BMW of North

America correctly argues, under the TPLA, an importer or distributor is a “seller,” as the Act

defines the term, and not a “manufacturer.” The TPLA strictly limits the liability of the “seller”

of a defective product.

        The problem, however, lies in BMW of North America’s presentation of the proof. Federal

Rule of Civil Procedure 33(b) requires that an officer or agent of a business organization answer

interrogatories based on information available to the company and sign them. Fed. R. Civ. P.

33(b)(1)(B) & (5). And in the summary judgment context, the proponent of an interrogatory


                                                   4
response must verify the information contained in the response by affidavit or declaration.

Lauderdale v. Wells Fargo Home Mortg., 552 F. App’x 566, 569 (6th Cir. 2014) (citing Harris v.

J.B. Robinson Jewelers, 627 F.3d 235, 239 n.1 (6th Cir. 2010)).         Rule 56(c)(4) sets out the

requirements for affidavits and declarations used to support a motion for summary judgment: both

“must be made on personal knowledge, set out facts that would be admissible in evidence, and

show that the affiant or declarant is competent to testify on the matters stated.” Fed. R. Civ. P.

56(c)(4) (emphasis added).

       Here BMW of North America attached to its interrogatory responses the unsworn

declaration of Mark Yeldham. While Yeldham’s declaration facially satisfies the requirements of

28 U.S.C. § 1746, the declaration does not meet all of the requirements of Rule 56(c)(4). See

Worthy v. Mich. Bell Tel. Co., 472 F. App’x 342, 343 (6th Cir. 2012) (describing 28 U.S.C. § 1746

as permitting unsworn declarations in lieu of affidavits where the declarations “are made under

penalty of perjury, certified as true and correct, dated, and signed”). Yeldham’s declaration is not

made on Yeldham’s personal knowledge but on “the composite knowledge of agents and

employees of BMW of North America, LLC.” Furthermore, Yeldham states that he is competent

to testify on the information contained in the interrogatory responses but does not actually show

why he is competent. In fact, Yeldham’s declaration does nothing to identify him in anyway.

Without these particular showings, the Yeldham declaration does not meet the requirements of

Rule 56. Therefore, the Court concludes that BMW of North America has not come forward with

competent proof for its contention that it was not the “manufacturer” of Plaintiff’s BMW and so

is not entitled to summary judgment.




                                                 5
                                     CONCLUSION

       The Motion for Summary Judgment is DENIED without prejudice to raise the issue in a

subsequent dispositive motion.

       IT IS SO ORDERED.

                                         s/ S. Thomas Anderson
                                         S. THOMAS ANDERSON
                                         CHIEF UNITED STATES DISTRICT JUDGE

                                         Date: September 12, 2019.




                                            6
